Exhibit SECOND AMENDMENT TO EMPLOYMENT AGREEMENT SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (the “Second Amendment”) made as of this 3rd day of January, 2009, by and between WHX Corporation, its parents, subsidiaries and affiliates (the “Company” or “Employer”), and Peter T. Gelfman (“Executive”). WHEREAS, Executive entered into a certain Employment Agreement (the “Agreement”), dated April 7, 2008 and an Amendment to Employment Agreement effective January 1, 2009; WHEREAS, Employer and Executive wish to further amend the terms of the Agreement as set forth below; NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, and in consideration of Executive’s continued employment, the parties hereto agree as follows: 1.Defined Terms. All capitalized terms contained in this Second Amendment shall, for the purposes hereof, have the same meaning ascribed to them in the Agreement unless the context hereof clearly provides otherwise or unless otherwise defined herein. 2.Base Salary Reduction.Effective January 4, 2009, Executive’s base salary in effect as of December 31, 2008 shall be reduced by five percent (5%) (the “2009 5% Base Salary Reduction”). 3.Executive’s Acknowledgment and Waiver. Executive acknowledges that such 2009 5% Base Salary Reduction shall not constitute a Material Diminution under the Agreement and therefore shall not provide a basis for a Material Diminution or Relocation Termination Election pursuant to Section 6(a) of the
